UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6901



STEVEN ISAAC TROTMAN,

                                              Plaintiff - Appellant,

          versus


YORK COUNTY DETENTION CENTER; BRUCE BRYANT,
Sheriff; JOHN SHORT, Chief; RALPH MISLE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-03-438-0-13BD)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Isaac Trotman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven   Isaac   Trotman   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000). We have reviewed the merits of this appeal

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.          See Trotman v. York County

Detention Ctr., No. CA-03-438-0-13BD (D.S.C. May 15, 2003).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                   2